UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7245


VINCENT EUGENE WILLIAMS,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections,

                Respondent - Appellee.



                             No. 13-7246


VINCENT EUGENE WILLIAMS,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:11-cv-00417-REP; 3:12-cv-00305-REP)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Vincent Eugene Williams, Appellant Pro Se. Eugene Paul Murphy,
Lara Kate Jacobs Todd, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Vincent Eugene Williams seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and his Fed. R. Civ. P. 60(b) motion to reconsider.

The orders are not appealable unless a circuit justice or judge

issues     a     certificate     of    appealability.            See    28     U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

               Regarding the order denying Williams’ initial § 2254

petition, we have independently reviewed the record and conclude

that Williams has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                           3
               Williams       also     seeks       to    appeal       the    district         court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28    U.S.C.      § 2254     (2006)     petition,            and   dismissing         it     on   that

basis.         This     order   is     also    not       appealable          unless      a    circuit

justice      or    judge     issues     a    certificate           of    appealability.              28

U.S.C.       § 2253(c)(1)(A);          Reid, 369 F.3d     at    369.           We    have

independently reviewed the record and conclude that Williams has

not     made      the      requisite     showing.               Accordingly,          we     deny     a

certificate           of      appealability              and       dismiss         the        appeal.

Additionally,           we    construe        Williams’            notice     of      appeal        and

informal brief as an application to file a second or successive

§ 2254 petition.             United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).              In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:      (1) a     new     rule     of       constitutional         law,       previously

unavailable, made retroactive by the Supreme Court to cases on

collateral         review;      or     (2)     newly           discovered       evidence,           not

previously         discoverable         by     due           diligence,       that       would       be

sufficient to establish by clear and convincing evidence that,

but    for     constitutional         error,        no       reasonable      factfinder           would

have found the petitioner guilty of the offense.                                         28 U.S.C.

§ 2244(b)(2) (2006).               Williams’ claims do not satisfy either of

these    criteria.           Therefore,        we       deny    authorization         to      file    a

successive § 2254 petition.

                                                   4
              We   dispense   with    oral   argument   and   deny    Williams’

motion to sanction state attorney general’s office because the

facts   and    legal   contentions     are   adequately   presented     in   the

materials     before   this   court    and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        5